Citation Nr: 1822458	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1977. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2014, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge. 

In February 2015 and again in January 2017, the Board remanded this case for further development. 

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's January 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

First, the Board directed the RO to obtain the Veteran's comprehensive VA treatment records from January 2010 (the date of his claim) to present, including a specific request for VA audiological testing that may have been conducted in September 2014.  The Board explained that the Veteran reported VA audiological treatment in September 2014, but the report was not obtained.  

Upon remand, the Veteran's comprehensive VA electronic medical records were obtained.  These do not include a September 2014 audiological evaluation, but do include a November 2014 audiological evaluation.  The report states that "Detailed findings of summary below available in CPRS Tools, Audiogram Display, or remotely through ROES audiogram search."  The RO did not obtain the detailed findings, including the results of any audiogram conducted.  As such, there was not substantial compliance with the Board's remand directives to this extent.  

Furthermore, the Board directed the RO, to the extent possible, to schedule the Veteran for a VA audiological examination, to include consulting with any appointed guardian, to determine the current severity of his service-connected bilateral hearing loss.  The Board explained that a prior, May 2015 VA audiological examination had been canceled due to the Veteran's perceived incompetence to consent to such an examination (due to his advanced x-linked dystonia-parkinsonism, requiring his residence in an in-patient facility).  The Board noted, however, that there was a guardianship proceeding pending at that time.  So, the Board directed the RO's efforts to schedule the VA examination to include a determination as to whether a guardian was indeed appointed, and if so, whether the guardian could consent to an examination on the Veteran's behalf. 

Upon remand, the RO scheduled the Veteran for VA examinations on three different dates, but he did not appear at any appointment.  The RO then sent him a letter in September 2017 asking whether he could attend.  He did not respond.  

However, it is important to note that the RO had already issued a rating decision in July 2017 proposing a finding of incompetency.  The RO issued another rating decision in October 2017 declaring the Veteran incompetent.  The accompanying notification letter informed the Veteran that "we will find someone to manage [your benefits] for you.  A VA employee will contact you within the next 30 days to discuss the VA Fiduciary Program and the appointment of a fiduciary."  

As at the time of the Board's last remand, the claims file still does not show who the Veteran's fiduciary/guardian is.  However, the file continues to show that the fiduciary/guardian's consent and coordination are needed to arrange for the VA examination.  Because this did not occur, there was also not substantial compliance with this remand directive.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, including the November 2014 audiological test results.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.   Consult and coordinate with the Veteran's appointed VA fiduciary/guardian to attempt to schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  If testing cannot be conducted, an explanation should be provided.

3.  Finally, readjudicate the claim.  If the full benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

